                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

United States of America,              )
                                       )
               Plaintiff,              )      ORDER
                                       )
       vs.                             )
                                       )
Joanna Elsie Smith,                    )      Case No. 1:19-cr-160
                                       )
               Defendant.              )


       On November 21, 2019, the court issued an order amending defendant’s pretrial release

conditions to permit her to relocate from the Sahnish Healing Lodge to the Parshall Resource Center.

In consultation with the supervising Pretrial Services Officer, the court now ORDERS:

       (1)     Defendant shall reside with Bernadine Mandan. Defendant shall not change this

               residence without the prior authorization of Pretrial Services Officer.

       (2)     Defendant shall not violate federal, state, tribal, or local law while on release.

       (3)     Defendant shall appear in court as required and surrender for any sentence imposed.

       (3)     Defendant shall report to the Pretrial Services Officer at such times and in such

               manner as designated by the Officer.

       (4)     Defendant shall refrain from: any use of alcohol; any use or possession of a narcotic

               drug and other controlled substances defined in 21 U.S.C. § 802 or state statute,

               unless prescribed by a licensed medical practitioner; and any use of inhalants.

               Defendant shall submit to drug/alcohol screening at the direction of the Pretrial

               Services Officer to verify compliance. Failure or refusal to submit to testing or

               tampering with the collection process or specimen may be considered the same as a

               positive test result.
(5)    Defendant shall not possess a firearm, destructive device, or other dangerous

       weapon.

(6)    Defendant shall not knowingly or intentionally have any direct or indirect contact

       with co-defendants, except that counsel for the defendant, or counsel's agent or

       authorized representative, may have such contact with such person(s) as is necessary

       in the furtherance of the defendant's legal defense.

(7)    Defendant shall submit her person, residence, vehicle, and/or possessions to a search

       conducted by a Pretrial Services Officer at the request of the Pretrial Services

       Officer. Failure to submit to a search may be grounds for revocation of pretrial

       release. Defendant shall notify any other residents that the premises may be subject

       to searches pursuant to this condition.

(8)    Defendant shall participate in an outpatient treatment program at Circle of Life in

       New Town, North Dakota. Defendant shall execute releases as necessary so that the

       Pretrial Services Officer may monitor her progress in treatment.

(9)    Defendant shall maintain or commence an educational program.

IT IS SO ORDERED.

Dated this 24th day of January, 2020.

                                     /s/ Clare R. Hochhalter
                                     Clare R. Hochhalter, Magistrate Judge
                                     United States District Court




                                         2
